COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER OF ABATEMENT

Appellate case name:      Kevin Conlin and Kathryn Conlin v. Darrell Haun and Solarcraft, Inc.

Appellate case number:    01-13-00329-CV

Trial court case number: 09-DCV-169352

Trial court:              434th District Court of Fort Bend County

        Appellants have filed a notice of appeal from the trial court’s oral denial of their Motion
to Declare Void or Alternatively, Dissolve Temporary Injunction. No written order denying
appellants’ motion appears in the clerk’s record filed in this case. Unless a written, signed order
of the trial court appears in the record, we have no jurisdiction over an appeal. See TEX. R. APP.
P. 26.1(b). Although the execution of a written order may be merely a ministerial task, it is
necessary in order for this Court to have jurisdiction over an appeal.
       Accordingly, we abate this appeal for 10 days during which time a written, signed order
denying appellants’ motion may be executed.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when a supplemental clerk’s
record containing a written, signed order denying appellants’ motion is filed in this Court. The
parties are notified that if a supplemental clerk’s record containing a written, signed order
denying appellants’ motion is not filed within 10 days, the Court may dismiss the appeal for
want of jurisdiction without further notice. See TEX. R. APP. P. 42.3(a).
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: June 11, 2013